Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to remarks filed 12/28/2020.
Claims 1-4, 6-10, 12-17, 19-20 are pending and presented for examination. Claims 5, 11, 18 are cancelled. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/28/2020 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to claims 1-4, 6-10, 12-17, 19-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the claim recites “a method of transmitting scheduling control information on a physical uplink shared channel by a base station.” It is unclear how can base station transmit information on a physical uplink shared channel, since typical direction for base station transmission is downlink. As such, the claim is indefinite. Claims 2-4, 6 are rejected as depending from rejected base claim. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 6-8, 12, 14-15, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ericsson (On MCS/transport Block Size Determination for PUSCH, 3GPP draft; R1-1709096, retrieved on 05/07/2017, cited in IDS) in view of Chen et al. (USP 9,407,417) or Chen et al. (US 10,050,819 B2, referred to as Chen II from hereon) and Seyama et al. (US 2012/0002657 A1). 

Regarding claim 1, Ericsson discloses a method of transmitting scheduling control information on a physical uplink shared channel by a base station (see section 2.1), the method comprising: 
transmitting, through a physical downlink control channel, control information indicating a specific modulation and coding scheme (MCS) index corresponding to MCS information to be applied to the physical uplink shared channel (see section 2.1-2.2, table 1 on page 1-3, discloses transmitting control information in the DCI, wherein Imcs is MCI index); and 
determining specific MCS information used for the physical uplink shared channel using the specific MCS index and one of two or more MCS tables containing modulation order information and target code rate corresponding to at least the specific MCS index (see section 2.1-2.2 ad table 1, discloses two MCS tables with modulation order and target code rate associated with MCI index); 

Ericsson fails to disclose but Chen discloses wherein the one of the two or more MCS tables is determined by a type of search space through which physical downlink control channel transmission is performed (col. 4, lines 26-36, discloses identifying MCS table based on candidate, wherein the candidate is associated with a particular type of search space, see also col. 19, lines 24-49). Alternatively, Chen II further discloses the same feature at col. col. 4, lines 52-col. 5, line 21. 
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention to modify to include associating MCS tables with search space as described by Chen.
The motivation for doing so would be to efficiently configure a particular type of MCS table.
Ericsson fails to disclose but Seyama discloses wherein when the transmission block is made up of N code block groups each grouped with at least one code block (see fig. 5B, describes each group and corresponding code block), a code block group based retransmission is performed for retransmission where N is equal to or greater than 1 (see fig. 5A-5D, and par. 0087-0094). 
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention to modify to include code block group based transmission as described by Seyama. 


Regarding claims 7, 14, Ericsson discloses a method or a user equipment receiving scheduling control information on a physical data channel by a user equipment (see section 2.1), the method comprising: 
a receiver configured to receive through a physical downlink control channel, control information indicating a specific modulation and coding scheme (MCS) index corresponding to MCS information to be applied to the physical uplink shared channel (see section 2.1-2.2, table 1 on page 1-3, discloses transmitting control information in the DCI, wherein Imcs is MCI index); and 
a controller configured to determine specific MCS information used for the physical uplink shared channel using the specific MCS index and one of two or more MCS tables containing modulation order information and target code rate corresponding to at least the specific MCS index (see section 2.1-2.2 ad table 1, discloses two MCS tables with modulation order and target code rate associated with MCI index); 
wherein the user equipment transmits a transmission block to or receives the transmission block from the base station through the physical data channel using the determined specific MCS information (see section 2.1, particularly describes determining transmission block size calculation based on MCS for PUSCH).
Ericsson fails to disclose but Chen discloses wherein the one of the two or more MCS tables is determined by a type of search space through which physical downlink control channel transmission is performed (col. 4, lines 26-36, discloses identifying MCS table based on 
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention to modify to include associating MCS tables with search space as described by Chen.
The motivation for doing so would be to efficiently configure a particular type of MCS table.
Ericsson fails to disclose but Seyama discloses wherein when the transmission block is made up of N code block groups each grouped with at least one code block (see fig. 5B, describes each group and corresponding code block), a code block group based retransmission is performed for retransmission where N is equal to or greater than 1 (see fig. 5A-5D, and par. 0087-0094). 
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention to modify to include code block group based transmission as described by Seyama. 
The motivation for doing so would be to allow improving frequency efficiency as described by Seyama (par. 0017). 

Regarding claims 2, 8, 15, Ericsson discloses the method and user equipment wherein at least one of the two or more MCS tables is an MCS table based on a higher modulation order including 64 quadrature amplitude modulation (QAM) or 256QAM and another of the two or more MCS tables is an MCS table based on a lower modulation order including QPSK or 

Regarding claims 6, 12, Ericsson fails to disclose but Chen discloses the method and user equipment wherein the type of search space is a UE-specific search space as recited in claim 6 (col. 19, lines 24-49).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention to modify to include associating MCS tables with search space as described by Chen.
The motivation for doing so would be to efficiently configure a particular type of MCS table.

Regarding claim 19, Ericsson fails to disclose but Chen discloses the method and user equipment wherein the type of search space is a UE-specific search space as recited in claim 6 (see page 72 “MCS and TBS tables”).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention to modify to include associating MCS tables with search space as described by Chen.
The motivation for doing so would be to efficiently configure a particular type of MCS table.

Claims 3-4, 9-10, 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Ericsson in view of Chen or Chen II and Seyama as applied to claims 1, 7, 14 above, and further in view of Nakamura et al (EP 3122141 A1, cited in IDS).

Regarding claims 3, 9, 16, Ericsson fails to disclose but Nakamura discloses the method and user equipment wherein the one of the two or more MCS tables is an MCS table based on a lower modulation order, and determined by a specific radio network temporary identifier (RNTI) scrambled with a cyclic redundancy check (CRC) of the physical downlink control channel (see abstract and par. 0021-0040, par. 0030 particularly discloses scrambling).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention to modify to include wherein at least one MCS table is based on lower modulation order and determined by a specific RNTI scrambled with CRC as described by Nakamura.
The motivation for doing so would be to allow resolving the issue of not allowing to select a particular MCS table as described in par. 0009 of Nakamura. 

Regarding claims 4, 10, 17, Ericsson fails to disclose but Nakamura discloses the method and user equipment wherein the specific RNTI is an MCS-C-RNTI, and allocated to a user equipment through high layer signaling (par. 0030-0031, discloses RNTI as MCS C-RNTI and using RRC signaling for allocation).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention to modify to include wherein the specific RNTI is an MCS-C-RNTI, and allocated to a user equipment through high layer signaling as described by Nakamura.
.

Claims 13, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ericsson in view of Chen or Chen II and Seyama as applied to claims 7, 14 above, and further in view of Park et al. (USP 9,407,417 B2).

Regarding claims 13, 20, Ericsson discloses a method and user equipment wherein the physical data channel is a physical downlink shared channel or a physical uplink shared channel (see section 2.1-2.2, discloses physical uplink shared channel). Ericsson fails to disclose but Park  (US 9496997 B2) discloses wherein a format of the physical downlink control channel indicating an MCS index for the physical downlink shared channel is different from a format of the physical downlink control channel indicating an MCS index for the physical uplink shared channel (col. 10, lines 3-36).  
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention to modify to include wherein a format of the physical downlink control channel indicating an MCS index for the physical downlink shared channel is different from a format of the physical downlink control channel indicating an MCS index for the physical uplink shared channel as described by Park. 
The motivation for doing so would be to allow signaling MCI index that would be compatible with the standards such as 3GPP. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NISHANT B DIVECHA whose telephone number is (571)270-3125.  The examiner can normally be reached on 9:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Nishant Divecha/            Primary Examiner, Art Unit 2466